EXHIBIT 10.1

AMENDMENT #13 TO A LEASE AGREEMENT

BETWEEN DOMINO’S FARMS OFFICE PARK LLC

(LANDLORD) AND DOMINO’S PIZZA LLC (TENANT)

THIS AMENDMENT #13 TO A LEASE AGREEMENT is made as of May 14, 2019 by and
between DOMINO’S FARMS OFFICE PARK LLC, a Michigan Limited Liability Company,
f/k/a Domino’s Farms Office Park Limited Partnership (Landlord) and DOMINO’S
PIZZA LLC (Tenant).

WHEREAS, Landlord entered into a Lease Agreement (the Lease) for a portion of
the office building known as Domino’s Farms Prairie House located at 30 Frank
Lloyd Wright Drive, Ann Arbor, Michigan 48106 with Domino’s Pizza, Inc., whose
successor in interest is Domino’s Pizza LLC (Tenant), for a term of five
(5) years commencing as of December 21, 1998; and

WHEREAS, via a First Amendment to Lease dated August 8, 2002, Landlord and
Tenant extended the term of the Lease Agreement, included additional space as a
part of the Premises, and incorporated additional provisions; and

WHEREAS, via a Second Amendment to Lease dated May 5, 2004, Landlord and Tenant
amended the Lease by replacing Section B (Premises) of the First Amended
Standard Lease Summary; and

WHEREAS, via a Third Amendment to Lease dated November 18, 2009, Landlord and
Tenant amended the Lease to clarify actual size of the warehouse and to add an
additional 4,790 usable square feet of space, and

WHEREAS, via a Fourth Amendment to Lease dated April, 2010, Landlord and Tenant
amended the Lease for the temporary lease of additional space, and

WHEREAS, via a further amendment mistakenly captioned as the “Fourth Amendment
to Lease” dated August 28, 2012, Landlord and Tenant amended the Lease to expand
the primary Premises and extend the Term of the Lease, and

WHEREAS, via a Fifth Amendment to Lease dated February 2015, Landlord and Tenant
amended the Lease for the temporary lease of additional space, and

WHEREAS, via a Sixth Amendment to Lease, Landlord and Tenant amended the Lease
in February 2015 to expand the primary Premises, and

WHEREAS, via a Seventh Amendment to Lease dated April 2016, Tenant absorbed an
additional 6,448 rentable square feet (5,607 usable square feet) located at
Lobby H on Level 3, and



--------------------------------------------------------------------------------

WHEREAS, via an Eighth Amendment to Lease dated November 4, 2016 Tenant absorbed
an additional 15,700 rentable square feet (13,652 usable square feet) located at
Lobby D on Level 3, and

WHEREAS, via a Ninth Amendment to Lease dated February 16, 2017, Tenant absorbed
an additional 9,343 rentable square feet (8,124 usable square feet) located at
Lobby K on Level 1, and

WHEREAS, via a Tenth Amendment to Lease dated October 2017, Tenant expanded to
the south of Premises on the third level into the space formerly occupied by IBM
equal to 8,188 rentable square feet (7,120 usable square feet), and

WHEREAS, via Amendment #11 to Lease dated July 17, 2018, Tenant extended the
Term for the Lease to be concurrent with Amendment #12, and

WHEREAS, via Amendment #12 dated July 17, 2018, Tenant desired to lease
additional space, and Landlord agreed to construct a building called “the
Innovation Garage” and leased same to Tenant for a period of 10 years, and

WHEREAS, Tenant has agreed to lease additional space in the Prairie House on a
temporary basis to be used for an IT workroom,

NOW, THEREFORE, Landlord and Tenant agree to the following:

PREMISES

1,577 rentable square feet, equal to 1,371 usable square feet plus a 15% common
area factor, as shown on the attached exhibit. Said space is located in close
proximity to the North Dock, on Level 1 at Lobby L.

TERM

The term of the lease for this additional space shall begin on May 13, 2019 and
expire on May 12, 2020.

CONDITION OF SPACE

Tenant shall accept space in current configuration and condition, broom clean
expected. Tenant shall be responsible any necessary improvements to customize
the space for its intended use.



--------------------------------------------------------------------------------

BASE RENT

The rent for the additional space shall be paid in a lump sum payment of
$31,540, and shall be due at commencement of lease term.

OPTION TO RENEW

Upon expiration of the initial term as stated in this Amendment #13 to Lease,
Tenant may extend the term of this Lease on a month-to-month basis. The Tenant
shall exercise said option by notifying the Landlord at least thirty days before
the existing Term expires. The base annual rent for each month during a
potential second year shall increase to reflect the cost of living increase in
accordance with any increase in the Consumers Price Index of the Bureau of Labor
Statistics all items indexed for Detroit, Michigan or by three percent (3%),
whichever is less, provided however, in no event shall the annual rent as
adjusted be reduced from the previous year.

SURVIVAL OF LEASE

Except as set forth in this Amendment, all other terms and conditions of the
Lease shall remain the same and unchanged in full force and effect.

IN WITNESS WHEREOF, the parties have hereunto executed this AMENDMENT #13 TO
LEASE AGREEMENT as of the day and year first above written.

 

TENANT:     LANDLORD: DOMINO’S PIZZA LLC                  DOMINO’S FARMS OFFICE
PARK LLC (a Michigan limited liability company)     (a Michigan limited
liability company) By:  

/s/ Jeffrey D. Lawrence

    By:  

/s/ Paul R. Roney

  Jeffrey D. Lawrence       Paul R. Roney Its:   Chief Financial Officer    
Its:   Manager